DETAILED ACTION
This office action is a response to a communication made on 04/30/2021.
Claims 1-9, 14 and 16 are currently amended.
Claims 21 is new.
Claims 1-19 and 21 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see remarks on page 6-8, filed 04/30/2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been considered and regarding the amended feature of “wherein the network metric comprises a measure of replication latency associated with the first device replicating the data to the second device” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kakadia et al. (US 2014/0241159) in view of Jia et al. (US9774539).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-5, 6-8, 9-12, 13-14, 16-17, 19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia et al. (US 2014/0241159), hereinafter “Kakadia” in view of Jia et al. (US9774539), hereinafter “Jia”.

With respect to claim 1, Kakadia teaches a data protection system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
wherein a change in performance of the communication channel is determined based on the network metric (¶71-72; see ¶55 also ¶58, wherein the performance values being monitored are used to determine whether network performance is improving or not);
a channel rating component to adjust a rating of the communication channel based on the change in performance of the communication channel, resulting in an adjusted rating (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating); and
a link controller to adjust the communication channel based on the adjusted rating (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein the network optimization component adjusts the configuration of the communication channel), resulting in an adjusted communication channel, wherein adjustment of the communication channel by the link controller comprises the adjustment of a number of links comprised in the communication channel (see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).


Jia discloses a network metric monitor to monitor a network metric of a communication channel of a network for a first device and to replicate data to a second device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment based on both the characteristics and the performance metrics of the first and second network channels, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206), and wherein the network metric comprises a measure of replication latency associated with the first device replicating the data to the second device (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206, Col-9, II. 45-50, i.e. Obtaining module 108 may obtain any of a variety of 
the measure of replication latency (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network);
communication channel to reduce the replication latency (Col-4, II. 46-50, i.e. replication flow based on both a cause of network latency and characteristics of the network channels experiencing the network latency, the disclosed systems and methods may be able to more efficiently reduce network latency).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of replication latency associated with the first device replicating the data to the second device, the measure of replication latency of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).

With respect to claim 2, Kakadia in view of Jia discloses the data protection system of claim 1, further comprising a network protocol stack to transmit data via the adjusted communication channel (Kakadia, ¶0038, ¶0047, ¶0049-¶0050, i.e. parameters relating to the number of transmit/receive retries for a particular protocol and/or network layer, and wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum 

With respect to claim 4, Kakadia in view of Jia discloses the data protection system of claim 1, wherein the link controller is further to determine the number of links required to maintain a network performance level (Kakadia, ¶0032, i.e. Network optimization component 260 may then apply analytic techniques to the performance indicators and the network parameters. Based on the analytic techniques, optimal values for the network parameters may be determined, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50)), resulting in a determined number of links (Kakadia, see ¶0050), and wherein adjustment of the number of links comprises the adjustment of the number of links based on the determined number of links (Kakadia, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).

With respect to claims 5 and 12, Kakadia in view of Jia discloses the data protection system of claim 4, wherein the links comprise transmission control protocol links (Kakadia, ¶0017, i.e. the network parameters may include parameters relating to both radio links, in the wireless network, and to parameters relating to TCP sessions, see ¶0020).

With respect to claim 6, Kakadia in view of Jia discloses the data protection system of claim 4, wherein the adjustment of the number of links by the link controller is based on the rating and the number of links (Kakadia, ¶0041, i.e. Queues 420 may be first-in-first-out (FIFO) queues that receive 

With respect to claim 7, Kakadia in view of Jia discloses the data protection system of claim 1, wherein the change in performance comprises a change in throughput (Kakadia, ¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating))

With respect to claims 8 and 14,  Kakadia in view of Jia discloses the data protection system of claim 1, wherein the network metric comprises a round trip time latency of the communication channel (Kakadia, ¶0020, i.e. The performance indicators may include statistics relating to the operation of the TCP sessions, such as average throughput, latency, and/or packet loss data relating to the operation of the TCP sessions, ¶0050, i.e. timeout values relating to the RLC layer, ¶0071, i.e. values relating to latency at the RLC and/or MAC layer).

With respect to claim 9, Kakadia discloses a method, comprising:
receiving, from a link controller by the system, an instruction to modify the communication channel (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating), wherein the instruction was generated by the link controller based on an indication from a network metric monitor that a network metric of the communication channel has changed to a changed network metric (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein the network optimization component adjusts the configuration of the communication channel, ¶71-72; see ¶55 also ¶58, wherein 
Kakadia teaches networks between the UE and the server are being monitored by the network optimization component, see Fig.1, wherein the actual throughput of the bearer channel is measured, see ¶71-72. However, Kakdia remain silent on communicating, by a system comprising a processor, with a device by employing a communication channel of a network to replicate data to another device, and wherein the network metric comprises a measure of replication latency applicable to the device replicating the data to the other device, communication channel to change the replication latency.
Jia discloses communicating, by a system comprising a processor, with a device by employing a communication channel of a network to replicate data to another device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment based on both the characteristics and the performance metrics of the first and second network channels, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206), and wherein the network metric comprises a measure of replication latency applicable to the device replicating the data to the other device (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-6, II. 25-30, i.e. Target device 208 (i.e. 
the measure of replication latency (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network);
the communication channel to change the replication latency (Col-4, II. 46-50, i.e. replication flow based on both a cause of network latency and characteristics of the network channels experiencing the network latency, the disclosed systems and methods may be able to more efficiently reduce network latency).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of replication latency applicable to the device replicating the data to the other device of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).


With respect to claim 10, Kakadia in view of Jia discloses the method of claim 9, further comprising, modifying, by the system, the communication channel based on the instruction (Kakadia, ¶0021, i.e. the network optimization component may iteratively modify various ones of the network parameters based on monitoring of the performance indicators, see ¶0071 and ¶0082).

With respect to claim 11, Kakadia in view of Jia discloses  the method of claim 10, wherein the modifying the number of links is based on the rating and the number of links (Kakadia, ¶0041, i.e. Queues 420 may be first-in-first-out (FIFO) queues that receive incoming items (e.g., packets or other data units) based on the arrival rate, ¶0050, i.e. wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections).

With respect to claim 13, Kakadia in view of Jia discloses  the method of claim 9, wherein the instruction to modify the communication channel is based on a rating of the communication channel (Kakadia, ¶0041, i.e. Queues 420 may be first-in-first-out (FIFO) queues that receive incoming items (e.g., packets or other data units) based on the arrival rate, ¶0050, i.e. wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections, ¶0074, i.e. decisions relating to the evaluation of a network optimization product or solution, based on the TCP-RAN usage metric).

With respect to claim 16, Kakadia discloses a non- transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a network device, facilitate performance of operations, comprising:

modifying a rating of the communication channel based on the change in performance of the communication channel, resulting in a modified rating (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating); and
modifying the communication channel based on the modified rating (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein the network optimization component adjusts the configuration of the communication channel), resulting in a modified communication channel, wherein the modifying of the communication channel comprises modifying a number of links comprised in the communication channel (see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).

Kakadia teaches networks between the UE and the server are being monitored by the network optimization component, see Fig.1, wherein the actual throughput of the bearer channel is measured, see ¶71-72. However, Kakdia remain silent on monitoring a network metric of a communication channel used by a first device to replicate data to a second device, and wherein the network metric comprises a measure of replication latency of the first device replicating the data to the second device,  the measure of replication latency, and to reduce the replication latency.
Jia discloses monitoring a network metric of a communication channel used by a first device to replicate data to a second device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment 
the measure of replication latency (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network);


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of replication latency of the first device replicating the data to the second device,  the measure of replication latency of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).

With respect to claim 17, Kakadia in view of Jia discloses the non- transitory machine-readable medium of claim 16, wherein the operations further comprise transmitting data using the modified communication channel (Kakadia, ¶0038, ¶0047, ¶0049-¶0050, i.e. parameters relating to the number of transmit/receive retries for a particular protocol and/or network layer, and wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).

With respect to claim 19, Kakadia in view of Jia discloses  the non- transitory machine-readable medium of claim 16, wherein the modifying the communication channel operation comprises modifying a number of links comprised in the communication channel (Kakadia, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) 

With respect to claim 21, Kakadia in view of Jia discloses the data protection system of claim 1, wherein the measure of replication latency comprises a replication data processing capacity of the first device (Jia, Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network, Col-9, II. 48-58, i.e. “latency” refers generally to the current time required for data to be transmitted across a network channel from a source location to a target location. In another example, obtaining module 108 may obtain a bandwidth of a network channel. As used herein, the term “bandwidth” refers generally to the current capacity of a network channel to transport data. For example, the term “bandwidth” may refer to a maximum amount of data that a network channel is currently capable of transferring in a given amount of time (e.g., the amount of remaining capacity available on a network channel).


Claims 3, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia in view of Jia, and further in view of  Aaron et al. (US 2010/0248643), hereinafter “Aaron”.

With respect to claims 3, 15 and 18, Aaron discloses the system of claim 1, Kakadia teaches wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating) see ¶0073-¶0074. However, Kakadia in view of Jia remain silent on further comprising one or more neural networks optimized based on a previously determined performance of the network, and wherein the channel rating component adjusts the rating 
Aaron discloses further comprising one or more neural networks optimized based on a previously determined performance of the network (¶0120, “Artificial intelligence techniques typically can apply advanced mathematical algorithms—e.g., decision trees, neural networks, regression analysis, principal component analysis (PCA) for feature and pattern extraction, cluster analysis, genetic algorithm, and reinforced learning—to historic and/or current data associated with system 100 to facilitate rendering an inference(s) related to the system 100.”) and wherein the channel rating component adjusts the rating further based on an output from the one or more neural networks (¶0099, “the intelligent adaptation controller 110 also can adjust the adjusted preliminary data rate, RA (e.g., preliminary data rate, R, as adjusted based in part on the application or service information) to obtain a desired adapted data rate, RAE, to account for expected values of QoS factors and communication condition metrics associated with the UE 102 and associated user”, ¶0120, “amount of a margin (e.g., application margin, volatility margin) to be employed for an adaptation of a data rate; whether to adjust an adaptation time interval; etc. Artificial intelligence techniques typically can apply advanced mathematical algorithms—e.g., decision trees, neural networks, regression analysis, principal component analysis (PCA) for feature and pattern extraction, cluster analysis, genetic algorithm, and reinforced learning—to historic and/or current data associated with system 100 to facilitate rendering an inference(s) related to the system 100).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with one or more neural networks of Aaron, in order to recognize hidden patterns and correlations in raw data, cluster and classify it, and over time continuously learn and improve (Aaron).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Golam Mahmud/
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458